DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringgenberg et al. (US 2002/0017387) in view of Harrigan et al. (US 2011/0198078).
Ringgenberg et al. disclose a method to perform an in-situ determination of a formation property of a downhole formation, the method comprising: deploying a downhole tool (86) into a borehole that is drilled through a formation; isolating (with 24 and 32) a source zone (86) of the borehole from an injection zone of the borehole; while the source zone of the borehole is isolated from the injection zone of the borehole: withdrawing, at the source zone, an injection fluid that partially fills the source zone of the borehole (see paragraph 43); flowing the injection fluid from the source zone, through an internal annulus (see paragraph 43 and see figure 2, wherein the fluid flows through tool 86 which is considered an internal annulus) that fluidly connects the source zone and the injection zone, into the injection zone of the borehole; injecting the injection fluid into a first portion of the formation (84) that is along the injection zone of the borehole.  Ringgenberg does not disclose determining at least one formation property of the first portion of the formation based on an injection of the injection fluid into the first portion of the formation and one or more properties of the injection fluid.  Harrington disclose determining at least one formation property of the first portion of the formation based on an injection of the injection fluid into the first portion of the formation (see paragraph 60) and one or more properties of the injection fluid (see paragraph 129, wherein fluid injection pressure, viscosity and flow rate are measured to determine in situ permeability) in order to determine petrophysical properties.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ringgenberg by determining formation properties as taught by Harrigan et al. for the purpose of determining the petrophysical properties of the formation.
With respect to claim 2, Ringgenberg et al. in view of Harrigan et al. disclose further comprising partially filling the source zone of the borehole with a formation fluid, wherein the injection fluid that partially fills the source zone of the borehole is at least one component of the formation fluid (see paragraph 38).
With respect to claim 3, Ringgenberg disclose further comprising partially filling the source zone of the borehole with a drilling fluid, wherein the injection fluid that partially fills the source zone of the borehole is at least one component of the drilling fluid (see paragraph 43).
With respect to claim 6, Ringgenberg et al. disclose further comprising partially filling the source zone of the borehole with petroleum of a hydrocarbon reservoir that is deposited in the formation, wherein the injection fluid that partially fills the source zone of the borehole is petroleum (see paragraph 38).
	With respect to claim 7, Ringgenberg in view of Harrigan et al. disclose wherein determining the at least one formation property of the first portion of the formation comprises determining a relative permeability of the first portion of the formation (see paragraph 30).
With respect to claim 8, Ringgenberg in view of Harrigan et al. disclose wherein determining the at least one formation property of the first portion of the formation comprises determining a fluid injection potential of the first portion of the formation (see paragraph 60, wherein Harrigan et al. disclose determining petrophysical properties, and it would have been within one of skill in the art to have selected potential as a petrophysical property and it is one of a finite number of properties to access).
With respect to claim 9, Ringgenberg in view of Harrigan et al. disclose further comprising determining a flow rate of the injection fluid flowing through the first portion of the formation, wherein determining the at least one property of the first portion of the formation is based on the flow rate of the injection fluid flowing through the first portion of the formation (see paragraph 78, wherein flow rates are determined).
With respect to claim 10, Ringgenberg in view of Harrigan et al. disclose further comprising: obtaining a sample of the injection fluid; and determining one or more properties of the sample, wherein determining the at least one property of the first portion of the formation comprises determining the at least one property based on one or more properties of the sample (see paragraphs 51 and 53, wherein properties of sample fluid are measured by 470 and data measured by 470 may be correlated with the determined saturations to determine effective permeability curves, which shows a property of the formation and the apparatus 500 is used with the device 410 of figure 2B).
With respect to claim 11, Ringgenberg in view of Harrigan et al. disclose wherein injecting the injection fluid into the first portion of the formation comprises injecting the injection fluid at an approximate constant injection rate that is below a fracture pressure of the first portion of the formation (see paragraph 38, wherein fractures are not formed).
With respect to claim 12, Ringgenberg in view of Harrigan et al. disclose further comprising testing a mobility of the first portion of the formation prior to injecting the injection fluid into the first portion of the formation, wherein the injection fluid is injected at a rate that is based on the mobility of the first portion of the formation (see paragraph 26, wherein tests are performed over a range of flow rates in high mobility formations).
	With respect to claim 13, Ringgenberg in view of Harrigan et al. disclose further comprising after injecting the injection fluid into the first portion of the formation, determining at least one of a flow rate, a density, a viscosity, and a pressure of petroleum flowing out of the first portion of the formation into the injection zone of the borehole (see paragraph 38).
With respect to claim 14, Ringgenberg et al. in view of Harrigan et al. does not disclose a third and fourth zone.  However, it would have been obvious to have included more zones and more probes and sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
With respect to claim 15, Ringgenberg in view of Harrigan et al. disclose further comprising: measuring a pulse of the injection fluid while the injection fluid is injected into the first portion of the formation; and determining a pressure of the injection fluid based on the pulse of the injection fluid (see paragraph 61, wherein pulse sources are emitted into the formation).
With respect to claim 16, Ringgenberg in view of Harrigan et al. disclose further comprising determining one or more reservoir properties of a reservoir deposited proximate to the first portion of the formation based on the injection of the injection fluid into the first portion of the formation (see paragraphs 60 and 61).

3.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringgenberg et al. in view of Harrigan et al. in further view of Ayan et al. (USP 9,051,822).
With respect to claim 4, Ringgenberg in view of Harrigan et al. does not disclose an additive.  Ayan et al. disclose injecting a fluid with an additive to increase its viscosity (see column 12 lines 3-11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ringgenberg et al. in view of Harrigan et al. by including an additive as taught by Ayan et al. for the purpose of increasing the viscosity of the injected fluid.
With respect to claim 5, Ringgenberg in view of Harrigan et al. as modified disclose further comprising determining one or more properties of a mixture of the drilling fluid and the additive, wherein determining the at least one formation property of the first portion of the formation comprises determining the at least one formation property of the first portion of the formation based on the one or more properties of the mixture (see paragraph 60).

Allowable Subject Matter
4.	Claims 17-20 allowed.

Response to Arguments
5.	Applicant's arguments filed 9/28/22 have been fully considered but they are not persuasive. 
	With respect to claim 1, Applicant argues that “Harrington is silent on measuring properties of formation 505 ‘based on an injection of the injection fluid into the [] formation’ as recited in claim 1”.  The Applicant further argues that “the foregoing language of [0060] appear to teach measuring the formation properties of formation 515 before injection fluid is injection into formation 515, which is the opposite of the claimed recitation of claim 1”.  The Examiner respectfully disagrees.  In paragraph 55, Harrington teaches “The formation evaluation apparatus 500 may be configured to seal a portion 514 of a wall 512 of a wellbore 506 penetrating a formation 505, form a hole 510 through the sealed portion 514 of the wellbore wall 512, and measure one or more petrophysical properties of the formation 505 proximate the hole 510 while maintaining the sealed portion 514 of the wellbore wall.”  Thus, in paragraph 60, the measurement of properties while the seal is maintained is occurring after the hole is formed and the injection of the injection fluid.  Therefore, claims 1-3 and 6-16 remain rejected over Ringgenberg in view of Harrington and claims 4-5 remain rejected over Ringgenberg et al. in view of Harrigan et al. in further view of Ayan et al., as noted above.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672